Citation Nr: 0938438	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  98-18 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the Veteran's claim for service connection 
for an acquired psychiatric disorder.  In August 2008, the 
Board determined that new and material evidence sufficient to 
reopen the claim had been received, and remanded the 
underlying claim for additional development. 


FINDING OF FACT

An acquired psychiatric disability did not have its onset 
during active service, a psychosis was not exhibited within 
one year following service, and the Veteran's current 
psychiatric disability is not otherwise related to his 
military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disability have not been met.  38 U.S.C.A. §§ 
1110, 5103-5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2002, December 2003, and 
October 2008, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2008).  Specifically, the RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In October 2008, the RO 
also notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159Veteran (2008).  Service treatment records 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
Veteran has been medically evaluated in conjunction with his 
claims.  Thus, the duties to notify and assist have been met.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection for certain chronic diseases, including 
psychosis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  
 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a Veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1(n), 3.301 (2008).

The competent medical evidence shows that the Veteran has a 
current psychiatric disability, variously diagnosed as 
schizophrenia, schizoaffective disorder, atypical anxiety 
disorder, chronic alcoholism, and bipolar disorder.  Although 
the Board has reviewed in detail the four volumes of lay and 
medical evidence in this case, the Board will focus on the 
evidence that addresses whether these conditions, termed as 
an acquired psychiatric disability, are related to service.  
See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 
2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

The Veteran's service treatment records reflect that on April 
1969 enlistment examination, no mental disorder was reported 
or diagnosed.  In September 1970, the Veteran was brought to 
Sick Bay under suspicion of drug abuse.  He reported that he 
felt tense and uncomfortable.  He admitted to having smoked 
marijuana because he had been feeling "very tense."  He had 
been feeling this way for several months and had used 
marijuana in the past to calm himself down.  He also stated 
that he had ingested one pint of alcohol and several Zactrin 
tablets.  Although he appeared coherent, he had trouble 
recalling the time and date.  He stated that he felt like he 
was "floating."  The assessment was drug abuse syndrome.

In October 1970, the Veteran reported that he was nervous, 
scared, and had a growing pain in his stomach.  He stated 
that he was seeing colors and huge spiders, and admitted to 
having ingested LSD several times prior to boarding his 
assigned ship.  He appeared to be in a disoriented state, and 
was frightened.  The diagnosis was toxic acute hallucinosis.

Thereafter, the Veteran was admitted to the Navy hospital for 
approximately two weeks.  The discharge summary stated that 
his history of drug abuse began while he was in high school.  
In regard to his history, he had stated that his father had 
given him brutal beatings in the past, which were stopped by 
his mother.  He described his mother as very possessive.  He 
had done well in school, however, he had been suspended 
several times.  After joining the Navy, his girlfriend ended 
their relationship.  This had an adverse impact on the 
Veteran, which he felt led to his drug abuse.  He stated that 
he began to feel tense and nervous and was reintroduced to 
marijuana and LSD.  On admission to the hospital, mental 
status examination revealed that he was disoriented as to 
time and place.  He gave the impression of being paranoid.  
During the course of hospitalization, he appeared generally 
depressed, his range of interests was constricted, his affect 
was flat, his reality testing poor, and his relationship to 
others was on a narcissistic and immature level.  The 
discharge assessment was toxic psychosis due to drug abuse, 
and a "basically immature, narcissistic, unstable 
character."

In January 1971, a medical board evaluated the Veteran's 
fitness for duty.  The board determined that the Veteran's 
clinical history and overall record represented a 
longstanding personality disorder, manifested by intermittent 
angry outbursts, pouting behavior, and excessive use of 
prescribed medication, rendering him unsuitable for military 
duty.  The Board found no evidence of psychotic behavior. The 
assessment was "emotional unstable personality," which was 
manifested by excitability, ineffectiveness when confronted 
with mild stress, immature judgment, poor interpersonal 
relationships, and very fluctuating emotional attitudes.  The 
Veteran was administratively discharged from military 
service.  His mental disability was determined to have 
existed prior to entry to service and was not aggravated by 
his service.  

Significantly in this case, although the Veteran was 
diagnosed with a longstanding personality disorder and with 
an emotionally unstable personality disorder, no chronic, 
acquired psychiatric disability was diagnosed during service, 
to include upon separation from service.  As there was no 
evidence demonstrating that a chronic psychiatric disability 
was diagnosed in service or on separation from service, the 
Board finds that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for an 
acquired psychiatric disability.  38 C.F.R. § 3.303(b).

There is also no evidence of a psychosis within the first 
post-service year.  The first evidence of an acquired 
psychiatric disability is a September 1974 hospital record, 
which reflects that the Veteran was hospitalized for chronic 
alcoholism.  At the time, he reported that he been drinking 
heavily for six years.  He reported having a nervous 
breakdown while in service.  Thereafter, the Veteran was 
admitted to both VA and private hospitals for psychiatric 
treatment, and was variously diagnosed as having atypical 
depression; schizoaffective disorder; acute psychotic 
reaction, polysubstance abuse, bipolar disorder; dependant 
personality disorder., and atypical pervasive personality 
disorder.  In many of these treatment records, the Veteran 
reported that his mental disorders began in service, which 
was the first time that he was hospitalized in a psychiatric 
unit.  

On January 1984 VA examination, the Veteran reported that he 
had had about twelve jobs since service, none of which lasted 
more than a matter of weeks.  He reported having been treated 
by psychiatrists ever since he left service, with more than 
40 hospital admissions.  He described feeling an overwhelming 
amount of fear concerning the people around him.  He would 
quickly become anxious in his jobs and could not handle 
authority.  He described having experienced severe depressive 
states and suicidal attempts.  Mental status examination 
reflected that he was in an anxious and frightened state.  
There was no evidence of a true psychotic state.  The 
assessment was schizophrenia, schizoaffective type. 

In April 1984, the Veteran's treating psychiatrist submitted 
a statement in support of his claim, stating that since the 
Veteran was discharged from service, he had been hospitalized 
many times, had not been able to hold on to a job, and had 
continued to have underlying symptoms of depressive episodes, 
feelings of unworthiness, and borderline paranoid ideation.  
The psychiatrist stated that the Veteran had no history of a 
mental disorder prior to his military service, had developed 
his symptoms while he was in service, and was discharged from 
service due to his mental problems. 

In January 1985, the same psychiatrist submitted another 
supporting statement in which he emphasized that the 
Veteran's psychiatric history began in 1970, when he was 
hospitalized in service.   He reported that in 1972, the 
Veteran had undergone 24 electro-shock treatments, and 
thereafter had been hospitalized approximately 30 times for 
suicidal attempts and acute intoxication.  He noted that the 
Veteran had not abused alcohol since 1981, and that his 
psychiatric commitments were instead due to his underlying 
unstable mental state.  He found the Veteran to be 
chronically moderately to severely depressed.  He felt that, 
due to his mental disorders, the Veteran was not employable.  

On March 1987 VA examination for pension purposes, the 
Veteran reported that he was seeing a private psychiatrist on 
a weekly basis.  Mental status examination revealed that he 
was very depressed.  He cried throughout the session and felt 
that he was a failure.  He stated that he heard voices in his 
head and used to drink alcohol to stop them, but had stopped 
drinking.  The assessment was schizophrenia, paranoid type, 
as well as alcohol abuse in remission. 

In August 1996, the Veteran submitted a statement that his 
mental disorder had worsened in severity, as he experienced 
nightmares, irritability, anger, and destructive behavior, 
which he attributed as beginning while he was hospitalized in 
service. 

In January 1998, the Veteran's sister and mother submitted 
statements that the Veteran's psychiatric problems began in 
service, and that once he separated from service, he was 
never able to function properly or find work. 

On June 2003 VA examination, the examiner reviewed the claims 
file and performed a mental health evaluation, determining 
that the Veteran's psychiatric disorder was less likely than 
not related to his service.  In reviewing the Veteran's 
service treatment records, the examiner found evidence that, 
prior to service, the Veteran had displayed oppositional 
behavior and suffered from as least some emotional abuse from 
his father.  The examiner felt that the Veteran's behavior 
prior to service was consistent with the in-service diagnosis 
of a personality disorder.  He felt that this in-service 
behavior was not consistent with the post-service diagnosed 
mood disorders and psychotic disorders.  In so determining, 
the examiner explained that the in-service psychiatric 
treatment was initially due to his use of LSD, marijuana, and 
alcohol, and that his anxiety and depressed mood, as well as 
his psychotic symptoms, appeared to be directly linked to the 
drug abuse and to charecterological problems, but not to an 
underlying mood disorder.  Additionally, his behavior just 
prior to discharge from service, including suicidal gestures, 
self-mutilation, anger, and defiance of authority were 
consistent with a personality disorder not otherwise 
specified with borderline, depressive features.  These 
symptoms did not appear to be a precursor or prodromal 
symptoms of his post-service mood disorders, including 
schizophrenia, schizoaffective disorder, and bipolar 
disorder.  The examiner felt that these mood disorders were 
not present prior to or during the Veteran's service, but 
rather, his polysubstance abuse and personality disorder did 
exist at that time.   

VA outpatient treatment records dated from 2003 to 2006 
reflect that the Veteran received ongoing psychiatric support 
and counseling for his mental disorders. 

The Board also notes that a Social Security Administration 
determined that the Veteran became disabled due to chronic 
obstructive pulmonary disorder, with a secondary diagnosis of 
affective disorder, since 1975.  The Board has requested, 
received, and reviewed the records held by the Social 
Security Administration.  These records do not provide any 
additional evidence that the Veteran's acquired psychiatric 
disability is related to his service.

In February 2009, the same VA examiner who had conducted the 
June 2003 examination reexamined the Veteran and reviewed the 
claims file, however, his opinion did not change.  The 
examiner determined that the Veteran's diagnoses were more 
accurately characterized as a mood disorder, not otherwise 
specified, polysubstance abuse in remission, and a 
personality disorder, not otherwise specified.  He continued 
to conclude that the Veteran's acquired psychiatric 
disability, his mood disorder, was not related to his 
service.  He felt that that the Veteran's in-service suicidal 
gestures, anxiety, and defiance of authority were likely 
related to a personality disorder and the effects of drug 
abuse, rather than to a mood disorder.  Therefore, his post-
service personality disorder, not otherwise specified, with 
borderline and depressive traits, was a continuation of these 
symptoms and actions, and a continuation of the in-service 
diagnosis of an "emotionally unstable personality."  The 
examiner further concluded that the these in-service 
symptoms, given there occurrence in the context of substance 
abuse and an expressed desire to leave service, were not 
likely prodromal symptoms of schizophrenia.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993). 

In this case, the Board places more probative value on the 
June 2003 and February 2009 VA examinations which determined 
that the Veteran's psychiatric disorder was less likely 
related to the Veteran's service, rather than on the April 
1984 and January 1985 statements offered by the Veteran's 
private psychiatrist that the Veteran's psychiatric illness 
was related to his service.  For one, the private examiner 
did not explain the relation between the in-service diagnosis 
of a longstanding personality disorder and an emotional 
unstable personality disorder to the Veteran's mental 
disorder in 1984 and 1985, which the psychiatrist classified 
as schizoaffective disorder.  In this regard, while the 
opinion does attest to the continuity of the Veteran's mental 
disorders since service, it does not provide an explanation 
as to the link between the Veteran's post-service mental 
disorders and his in-service behavior and diagnoses.  
Therefore, the Board finds that the opinion is not supported 
by adequate rationale, as no explanation was given as to why 
the Veteran's psychiatric disorder was related to service.  
If the examiner does not provide a rationale for the opinion, 
this weighs against the probative value of the opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).   Instead, the 
opinion seemed as though it was geared towards the point that 
the Veteran was unemployable due to his mental disorders, and 
had been unemployable since he separated from service due to 
these disorders.  In contrast, the VA examiner reviewed the 
claims file in 2003 and in 2009, and provided a detailed 
rationale for his conclusion that the symptoms that the 
Veteran displayed while in service, as well as his history 
prior to service, tended to show that the Veteran's actions 
were consistent with a personality disorder rather than an 
acquired psychiatric disorder.  He felt that any psychotic 
feature that was shown in service, as well as the documented 
anxiety and depression, were more likely related to that 
personality disorder and to substance abuse.  The examiner 
reviewed the Veteran's post service psychiatric treatments 
and diagnoses, and ultimately concluded that the his post-
service psychiatric disorders, aside from this personality 
disorder, had not begun in service and was not related to his 
service.  Accordingly, the Board finds that the Veteran is 
not entitled to service connection for an acquired 
psychiatric disorder, as such a disorder has not been shown 
to have pre-existed service, to have begun in service, or to 
have manifested a year after separation from service. 

In that regard, the VA examiner related the Veteran's conduct 
and mental health in service to a personality disorder, which 
is not considered a disability for the purpose of service 
connection.  See 38 C.F.R. §§ 3.303(c).  While it is 
suggested that the personality defect preexisted service, 
there is no suggestion that a super-imposed psychiatric 
disability had its onset in service or arose from the 
personality disorder during active duty.

As noted, there is a history of alcohol and drug abuse, and 
the Veteran was treated for alcohol dependence and drug abuse 
during service.  To the extent that the record reflects that 
the Veteran has suffered mental effects of drug and alcohol 
abuse, the Board notes that compensation shall not be paid if 
the claimed disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.1(n), 3.301(c) (2008).

Given the length of time between the Veteran's separation 
from service and the initial post-service record of mental 
treatment in 1975, four years later, the Veteran is not 
entitled to service connection for an acquired psychiatric 
disorder on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 
(2008).  

The Board has considered the Veteran's assertions that his 
acquired psychiatric disability is related to his service.  
In that regard, the Veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  As a lay person, however, the 
Veteran is not competent to offer an opinion on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  Although the Veteran has 
consistently asserted that he first sought treatment for his 
psychiatric disorders in service, and he has reported this 
chronology of events to many of his psychiatrists over the 
years, the competent evidence demonstrates that his post-
service psychiatric disorder is not related to his in-service 
diagnosis and treatment for a personality disorder.  

Service connection may be granted when all the evidence 
establishes a medical nexus between active service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no persuasive evidence establishing a 
medical nexus between active service and the Veteran's 
acquired psychiatric disorder.  Indeed, the persuasive 
evidence only weighs against a finding of a medical nexus.  
Thus, service connection for an acquired psychiatric disorder 
is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's acquired psychiatric disorder first manifested 
many years after his period of active service and is not 
related to his active service or to any incident therein.  
The Board finds that the preponderance of the evidence is 
against the claim for service connection for a acquired 
psychiatric disorder, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


